Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 07/26/2021, the Applicant amended claims 1-5, 7-11, 20, 27, cancelled claims 13-19, 21 and 24-26, added new claims 30 and 31 and argued against the rejections in the Non-Final rejection dated 06/22/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 9-12, 20, 22-23 and 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (U.S Patent 8,524,642) (“Li”).
	Regarding Claim 1, Li discloses a modified treatment fluid (Abstract) comprising:
a first surfactant, wherein the first surfactant is nonionic, cationic, anionic, zwitterionic, or a combination thereof (Abstract; Col 2, lines 15-20; Col 4, lines 11-24; Col 8, lines 5-29);

a non-aqueous treatment fluid (Abstract; Col 2, lines 1-2; Col 8, lines 30-40).

	Regarding Claim 2, Li discloses the modified treatment fluid of claim 31, wherein the WEA is an organic salt or inorganic salt selected from the group consisting of ammonium salts, phosphonium salts, sodium salts, potassium salts, magnesium salts and combinations thereof (Col 2, lines 6-12; Col 5, lines 10-29; Col 8, lines 40-67; Col 9, lines 30).

	Regarding Claim 5, Li discloses the modified treatment fluid of claim 31, wherein the WEA is an amine selected from the group consisting of primary amines, secondary amines, and tertiary amines (Col 2, lines 6-12; Col 5, lines 10-29; Col 8, lines 40-67; Col 9, lines 30).

	Regarding Claim 6, Li discloses the modified treatment fluid of claim 5, wherein the amine is a simple amine, a cyclic amine, or an aromatic amine (Col 2, lines 6-12; Col 5, lines 10-29; Col 8, lines 40-67; Col 9, lines 30).

	Regarding Claim 9, Li discloses the modified treatment fluid of claim 31, wherein the WEA is an amide selected from the group consisting of organic amides, sulfonamides, and phosphoramides (Col 2, lines 6-12; Col 5, lines 10-29; Col 8, lines 40-67; Col 9, lines 30).



	Regarding Claim 11, Li discloses the modified treatment fluid of claim 31, further comprising a second surfactant, wherein the second surfactant is different from the first surfactant (Abstract; Col 2, lines 15-20; Col 4, lines 11-24; Col 8, lines 5-29; Col 9, lines 53-60).

	Regarding Claim 12, Li discloses the modified treatment fluid of claim 11, wherein the second surfactant is nonionic, cationic, anionic, zwitterionic, or a combination thereof (Abstract; Col 2, lines 15-20; Col 4, lines 11-24; Col 8, lines 5-29).

	Regarding Claim 20, Li discloses a method of recovering oil from a formation (Abstract; Col 10, lines 1-15) comprising:
	forming a modified treatment fluid, wherein the modified treatment fluid comprises a wettability altering additive (WEA) (Col 2, lines 6-12; Col 5, lines 10-29; Col 8, lines 40-67; Col 9, lines 30), a first surfactant (Abstract; Col 2, lines 15-20; Col 4, lines 11-24; Col 8, lines 5-29), and a treatment fluid (Abstract; Col 2, lines 1-2; Col 8, lines 30-40); and
	introducing the modified treatment fluid into at least a portion of a subterranean reservoir (Abstract; Col 10, lines 1-15); and
	determining the functionality of the mixture of the first surfactant and WEA by performing water solubility tests, emulsion tendency tests, interfacial surface tension 

	Regarding Claim 22, Li discloses the method of claim 20, wherein the step of forming a modified treatment fluid comprises: forming a mixture of the WEA and first surfactant ex-situ or partially ex-situ (Col 2, lines 6-12 and 15-20; Col 4, lines 11-24; Col 5, lines 10-29; Col 8, lines 5-29 and lines 40-67; Col 9, lines 30); combining the mixture of the WEA and first surfactant with the treatment fluid in-situ (Abstract; Col 2, lines 1-2; Col 8, lines 30-40; Col 9, lines 30-35).

	Regarding Claim 23, Li discloses the method of claim 20, wherein the method of recovering oil is performed in hydraulic fracturing treatments, water flooding treatments, polymer flooding treatments, re-fracs, repressurization, remediations, recompletions, acidizing treatments, or drilling (Abstract; Col 10, lines 1-15 and lines 30-65).

	Regarding Claim 27, Li discloses a method for hydraulic fracturing comprising (Abstract; Col 9, lines 31-38; Col 10, lines 1-15):
	a.  injecting a first amount of treatment fluid into a well without proppant, wherein the treatment fluid does not include proppant to initiate and propagate a fracture from the well while injecting a wettability altering additive (WEA) to form a treatment fluid/WEA blend, the WEA comprising an organic salt, an inorganic salt, urea, a urea derivative, a carbamate, ammonia, an amine, a glycol, a glycol ether, an amide, an aldehyde, or a combination thereof (Col 2, lines 6-12; Col 5, lines 10-29; Col 8, lines 40-67; Col 9, lines 30);
	b.    adding proppant to the treatment fluid/WEA blend (Col 9, lines 35-44);

	d.    releasing the modified treatment fluid, formation water, and hydrocarbon into the well (Abstract; Col 9, lines 31-44; Col 10, lines 1-15).

	Regarding Claim 28, Li discloses the method of claim 27, wherein the surfactant is injected into the well while adding proppant (Col 9, lines 35-44).

	Regarding Claim 29, Li discloses a method for hydraulic fracturing comprising (Abstract; Col 9, lines 31-39; Col 10, lines 1-15):
	a.    injecting a first amount of treatment fluid into a well without proppant, a wettability altering additive (WEA), the WEA comprising an organic salt, an inorganic salt, urea, a urea derivative, a carbamate, ammonia, an amine, a glycol, a glycol ether, an amide, an aldehyde, or a combination thereof (Col 2, lines 6-12; Col 5, lines 10-29; Col 8, lines 40-67; Col 9, lines 30), and a surfactant, wherein the surfactant is nonionic, cationic, anionic, zwitterionic, or a combination thereof (Abstract; Col 2, lines 15-20; Col 4, lines 11-24; Col 8, lines 5-29), wherein the treatment fluid does not include proppant, to initiate and propagate a fracture from the well;
	b.    adding a proppant to the first amount of treatment fluid together with additional WEA and surfactant (Col 9, lines 35-44);

	d.    releasing the treatment fluid, WEA, surfactant, formation water, and hydrocarbon into the well (Abstract; Col 9, lines 31-44; Col 10, lines 1-15).

	Regarding Claim 30, Li discloses a modified treatment fluid comprising:
	a first surfactant, wherein the first surfactant is nonionic, cationic, anionic, zwitterionic, or a combination thereof (Abstract; Col 2, lines 15-20; Col 4, lines 11-24; Col 8, lines 5-29);
	a wettability altering additive (WEA) comprising urea, a urea derivative, or a carbamate (Col 2, lines 6-12; Col 5, lines 10-29; Col 8, lines 40-67; Col 9, lines 30); and
	a treatment fluid (Abstract; Col 2, lines 1-2; Col 8, lines 30-40).

	Regarding Claim 31, Li discloses a modified treatment fluid comprising:
	8a first surfactant, wherein the first surfactant is nonionic, cationic, anionic, zwitterionic, or a combination thereof (Abstract; Col 2, lines 15-20; Col 4, lines 11-24; Col 8, lines 5-29);
	a wettability altering additive (WEA) comprising an organic salt, an inorganic salt, urea, a urea derivative, a carbamate, ammonia, an amine, an amine salt, a glycol, a glycol ether, an amide, an aldehyde, or a combination thereof (Col 2, lines 6-12; Col 5, lines 10-29; Col 8, lines 40-67; Col 9, lines 30); and
	a treatment fluid (Abstract; Col 2, lines 1-2; Col 8, lines 30-40);
	wherein the nonionic surfactant is selected from the group consisting of alcohol oxylalkylates, alkyl phenol oxylalkylates, nonionic esters, castor oil alkoxylates, fatty acid alkoxylates, lauryl alcohol alkoxylates, nonylphenol alkoxylates, octylphenol alkoxylates, and 
	wherein the cationic surfactant is selected from the group consisting of, trimethyltallowammonium halides, alkyltrimethyl amines, triethyl amines, alkyldimethylbenzylamines, cetyltrimethylammonium bromide, alkyl dimethyl benzyl- ammonium chloride, trimethylcocoammonium chloride, derivatives thereof, and combinations thereof (Abstract; Col 2, lines 15-20; Col 4, lines 11-24 and lines 40-67; Col 8, lines 5-29);
	wherein the anionic surfactant is selected from the group consistent of alkyl carboxylates, alkylether carboxylates, N-acylaminoacids, N-acylglutamates, N-acyl-polypeptides, alkylbenzenesulfonates, paraffinic sulfonates, a-olefinsulfonates, lignosulfates, derivatives of sulfosuccinates, polynapthylmethylsulfonates, alkyl sulfates, alkylethersulfates, C8 to C22 alkylethoxylate sulfate, alkylphenol ethoxylate sulfate or salts thereof, monoalkylphosphates, polyalkylphosphates, fatty acids, alkali salts of fatty acids, glyceride sulfates, sodium salts of fatty acids, derivatives thereof, and combinations thereof (Abstract; Col 2, lines 15-20; Col 4, lines 11-24; Col 6, lines 1-43; Col 8, lines 5-29); and
	wherein the zwitterionic surfactant is selected from the group consisting of dihydroxyl alkyl glycinate, alkyl ampho acetate, alkyl ampho propionate, alkylimino mono- or di- propionates derived from waxes, fats or oils, and combinations thereof (Abstract; Col 2, lines 15-20; Col 4, lines 11-24; Col 6, lines 44-67; Col 8, lines 5-29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (U.S Patent 8,524,642) (“Li”) in view of Neil et al (U.S Pub 2018/0002595) (“Neil”).
	Regarding Claim 3, Li discloses the modified treatment fluid of claim 31, wherein the treatment fluid comprises a wettability altering additive (WEA) (Col 2, lines 6-12; Col 5, lines 10-29; Col 8, lines 40-67; Col 9, lines 30).
	Li, however, fails to expressly disclose wherein the WEA is a urea derivative selected from the group consisting of methyl urea, 1-ethyl urea, 1,1-dimethyl urea, 1,3-dimethyl urea, 1,1-diethyl urea, bi(hydroymethyl) urea, urea ammonium nitrate and combinations thereof.
	Neil teaches the methods above wherein a thermally activated chemical species such as urea, a urea derivative, or a carbamate is incorporated into an aqueous treatment fluid (Abstract; Page 2, paragraph [0010]; Page 4, paragraph [0031]) for the purpose of increasing the water wettability of the formation rock in reservoir in response to the thermal energy provided (Abstract; Page 3, paragraph [0029]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Li to incorporate a WEA such as a urea, a urea derivative or a carbamate, as taught by Neil, because doing so would help increase the water wettability of the formation rock in reservoir in response to the thermal energy provided.

	Regarding Claim 4, Li discloses the modified treatment fluid of claim 31, wherein the treatment fluid comprises a wettability altering additive (WEA) (Col 2, lines 6-12; Col 5, lines 10-29; Col 8, lines 40-67; Col 9, lines 30).
	Li, however, fails to expressly disclose wherein the WEA is a carbamate selected from the group consisting of methyl carbamate, ethyl carbamate, butyl carbamate, ammonium carbamate, amine carbamate, alkanolamine carbamate, benzyl carbamate, phenyl carbamate, and combinations thereof.
Neil teaches the methods above wherein a thermally activated chemical species such as urea, a urea derivative, or a carbamate is incorporated into an aqueous treatment fluid (Abstract; Page 2, paragraph [0010]; Page 4, paragraph [0031]) for the purpose of increasing the water wettability of the formation rock in reservoir in response to the thermal energy provided (Abstract; Page 3, paragraph [0029]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Li to incorporate a WEA such as a urea, a urea derivative or a carbamate, as taught by Neil, because doing so would help increase the water wettability of the formation rock in reservoir in response to the thermal energy provided.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (U.S Patent 8,524,642) (“Li”) in view of Neil et al (U.S Pub 2018/0002595) (“Neil”).
Regarding Claim 7, Li fails to expressly disclose the modified treatment fluid of claim 31, wherein the WEA is an amine salt is selected from the group consisting of Allylamine hydrochloride, 3-Bromopropylamine hydrobromide, 2-Propen-1-amine hydrochloride, 3-Chloropropylamine hydrochloride, 3-Fluoro-propylamine hydrochloride, Propylamine hydrochloride, Trimethylamine hydrochloride, 2-Propanamine hydrochloride, 1,3-Diaminopropane dihydrochloride, (±)-1,1,1-Trifluoro-2-butanamine hydrochloride, Bis(2-chloroethyl)amine hydrochloride, Cyclobutylamine hydrochloride, Cyclopropanemethylamine hydrochloride, 2-Chloro-N,N-dimethylethylamine hydrochloride, Diethylamine hydrobromide, Diethylamine hydrochloride, 2-(Ethylsulfonyl)ethanamine hydrochloride, 1,4-Diaminobutane dihydrochloride, Cystamine sulfate hydrate, l-Bicyclo[l.l.l]pentylamine hydrochloride, 4-Ethyl-1,3-thiazol-2-amine hydrochloride hydrate, 2,5-Dichloroamylamine hydrochloride, Mechlorethamine hydrochloride, 2-Chloro-N,N-dimethylpropylamine hydrochloride, 3-Dimethylamino-1 -propyl chloride hydrochloride, (2-Methoxy-l,l-dimethylethyl)amine hydrochloride, (2-Methoxybutyl)amine hydrochloride, 2-(Isopropylsulfonyl)ethanamine hydrochloride, 4-Bromobenzene-l, 3-diamine dihydrochloride, 2-Chloro-p-phenylenediamine monosulfate, 1,4-Phenylenediamine dihydrochloride, m-Phenylenediamine dihydrochloride, (±)-l- (Trifluoromethyl)cyclopentanamine hydrochloride, 4-(Dimethylamino)-2-butenoic acid hydrochloride, N,N-Diallylamine hydrochloride, Tris(2-chloroethyl)amine hydrochloride, 2-Bromo-N,N-diethylethylamine hydrobromide, (l-Isopropylcyclopropyl)amine hydrochloride, (l-Propylcyclopropyl)amine hydrochloride, 2-Chloro-N,N-diethylethylamine hydrochloride, 1 -(Methoxymethyl)-N-methylcyclopropanamine hydrochloride, (l,l-Dioxidotetrahydro-3-thienyl)ethylamine hydrochloride, Triethylamine hydrochloride, (l,2-Dimethylpropyl)methylamine hydrochloride, (l-
Baran teaches the methods above wherein the treatment fluid comprises a WEA that is an amine salt selected from the group above (Abstract; Page 1, paragraph [0006]; Page 2, paragraph [0035]) for the purpose of modifying the surface of a hydrocarbon-bearing formation in order to increase the permeability and productivity of the well (Abstract; Page 1, paragraph [0004]; paragraph [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Li to incorporate a WEA such as an amine salt selected from the group above, as taught by Baran, because doing so would help modify the surface of a hydrocarbon-bearing formation in order to increase the permeability and productivity of the well.


	Regarding Claim 8, Li fails to expressly disclose the modified treatment fluid of claim 31, wherein the WEA is a glycol or glycol ether selected from the group consisting of simple glycols, polyethylene glycols, 1,3-diols, 1,4-diols, 1,5-diols, ethylene glycol ethers, propylene glycol ethers, diethylene glycol ethers, and di-propylene glycol ether.
	Baran teaches the methods above wherein the WEA is a glycol or glycol ether selected from the group consisting of simple glycols, polyethylene glycols, 1,3-diols, 1,4-diols, 1,5-diols, ethylene glycol ethers, propylene glycol ethers, diethylene glycol ethers, and di-propylene glycol ether (Abstract; Page 1, paragraph [0006]; Page 2, paragraph [0035]; Page 8, paragraphs [0083] and [0084]; Page 10, paragraph [0098]) for the purpose of modifying the surface of a hydrocarbon-bearing formation in order to increase the permeability and productivity of the well (Abstract; Page 1, paragraph [0004]; paragraph [0006]).
modified Li to incorporate a WEA such as a glycol or a glycol ether, as taught by Baran, because doing so would help modify the surface of a hydrocarbon-bearing formation in order to increase the permeability and productivity of the well.


Response to Arguments
Applicant’s arguments filed 07/26/2021 have been fully considered but are not persuasive.
	The applicant argues wherein primary reference Li fails to disclose and/or teach wherein the treatment fluid comprises non-ionic surfactants, cationic surfactants, anionic surfactants and/or zwitterionic surfactants as instantly claimed by the Independent claims.
	The examiner respectfully disagrees.
	In response to the applicant’s arguments, primary reference Li discloses wherein the treatment fluid comprises a first surfactant, wherein the first surfactant is nonionic, cationic, anionic, zwitterionic, or a combination thereof (Abstract; Col 2, lines 15-20; Col 4, lines 11-24; Col 8, lines 5-29) and a wettability altering additive (WEA) comprising an organic salt, an inorganic salt, urea, a urea derivative, a carbamate, ammonia, an amine, an amine salt, a glycol, a glycol ether, an amide, an aldehyde, or a combination thereof (Col 2, lines 6-12; Col 5, lines 10-29; Col 8, lines 40-67; Col 9, lines 30).  Reference Li further discloses wherein the surfactant can either be a nonionic surfactant selected from the group consisting of alcohol oxylalkylates, alkyl phenol oxylalkylates, nonionic esters, castor oil alkoxylates, fatty acid alkoxylates, lauryl alcohol alkoxylates, nonylphenol alkoxylates, octylphenol alkoxylates, and tridecyl alcohol alkoxylate, 
As a result, in light of all the arguments presented above, the rejection stands as previously set forth.

Conclusion
:
	Jin et al (U.S Pub 2019/0309216) – discloses processes for selecting a specific surfactant that has the highest wettability index or lowest capillary pressure and performing an oil recovery test on it (Abstract; Page 1, paragraph [0006]).  The methods also include a hydraulic fracturing operation by adding proppant to the first treatment fluid and no proppant for the second treatment fluid (Page 1, paragraph [0007]).
	Tang et al (U.S Pub 2014/0305649) – discloses methods of stimulating a well by adding at least one surfactant and submicron particles into a stimulation fluid into a wellbore (Abstract).  The small particles in the nano and submicron ranges can increase oil recovery and alter wettability of the fluid-porous media interactions (Page 2, paragraph [0017]).
	Green et al (U.S Pub 2013/0081812) – discloses proppant materials that comprise at least one composite substrate, a polymeric coating material, or a surface wettability modifier, which can help improve flowability of organic materials and water downhole in subterranean formations (Page 1, paragraph [0009]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674